  Case 17-11329       Doc 54     Filed 10/21/20 Entered 10/21/20 13:45:36            Desc Main
                                   Document     Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF MASSACHUSETTS
                                 EASTERN DIVISION

                                                         Chapter 7
 In re: Robert R. McNamara,                              Case No. 17-11329 – MSH
           Debtor


                                             ORDER

       This matter having come before the Court, on The Bank of Canton’s Motion for

Expedited Determination and Order of Comfort Determining that Relief from Stay is

Inapplicable or Alternatively Granted for the Purpose of Preserving the Statue of Limitations

Under MUFTA and Obtaining Injunctive Relief Against Sparrell (ECF No. 49) after hearing and

for the reasons stated on the record, good cause appearing to me therefor, it is hereby

ORDERED that:

       A. The automatic stay under § 362 of the Bankruptcy Code does not preclude The

           Bank of Canton (the “Bank”) from proceeding against parties other than the

           Debtor, Robert McNamara (the “Debtor”), including Sparrell Funeral Services,

           Inc. (“Sparrell”), BM Mack Properties, LLC and BM McNamara Funeral

           Services, Inc. (collectively, the “BM Companies”), and Brendan and Melissa

           McNamara; and

           B. The Bank is hereby granted relief from the automatic stay imposed by § 362

           of the Bankruptcy Code for the limited purpose of permitting the Bank to take

           necessary actions to reinstate Norfolk Superior Court Civil Action No.

           1682CV01049 (the “Deficiency Action”) and, upon reinstatement, to prosecute

           its reach and apply claims against Sparrell in the Deficiency Action, including

           seeking injunctive relief to preserve funds that are due and received by Sparrell

           under the Promissory Note made by the BM Companies in favor of Sparrell .
Case 17-11329     Doc 54     Filed 10/21/20 Entered 10/21/20 13:45:36              Desc Main
                               Document     Page 2 of 2



    C. Until the expiration of the time for filing an appeal of the Court’s order of

       September 18, 2020 denying the Debtor’s discharge, or until further order of the

       Court, the automatic stay remains in effect as to any claims by the Bank against

       the Debtor. If the Debtor files an appeal of the order denying his discharge, the

       Bank may seek a determination from this Court after notice and a hearing either

       that the stay is no longer in effect despite the pending appeal or that the stay

       should be further modified to permit the Bank to proceed with its claims against

       the Debtor in the Deficiency Action. Nothing herein shall preclude the Debtor

       from seeking a stay pending appeal pursuant to Rule 8007 of the Federal Rules of

       Bankruptcy Procedure, if appropriate circumstances exist.

    D. The 14 day stay of this Order pursuant to Rule 4001(a)(3) of the Federal Rules of

       Bankruptcy Procedure is waived.

       Dated at Boston, Massachusetts, this 21st day of October, 2020.


                                          _____________________________
                                           Melvin S. Hoffman
                                          United States Bankruptcy Judge
